Citation Nr: 1122690	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  09-42 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to a clothing allowance for the year 2008 pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810. 


REPRESENTATION

Veteran (Appellant) represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1990 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Omaha, Nebraska.  By that administrative decision, the VAMC denied the Veteran's claim of entitlement to a clothing allowance for the year 2008 because he had not received a qualifying item (i.e., back brace) prior to August 1, 2007.

The Veteran appealed the VAMC's December 2008 administration action to the Board. 


FINDINGS OF FACT

1.  Service connection for a low back disability was established in a September 1994 rating action.

2.  On VA Form 21-4138, Statement in Support of Claim, dated May 29, 2008, the Veteran requested entitlement to a clothing allowance.  This form was accompanied by a letter from the Veteran's representative, dated May 30, 2008, wherein it was specifically indicated that the Veteran was requesting entitlement for a "clothing allowance evaluation on his rigid back brace due to surgery on May 14, 2008."  

3.  On November 14, 2008, the VAMC in Omaha, Nebraska received the Veteran's formal claim for a clothing allowance for the year 2008 (VA Form 10-8678, Application For Annual Clothing Allowance (Under 38 U.S.C. § 1162).

4.  In March 2009, the Chief of Prosthetics at the VAMC in Omaha, Nebraska reported that the Veteran had been provided a qualifying appliance (i.e., back brace) in May 2008 that had a tendency to wear out his clothing.  

5.  In December 2008, the VAMC in Omaha, Nebraska denied the Veteran's claim for a clothing allowance for the year 2008 because he had not received a qualifying item (i.e., back brace) prior to August 1, 2007.

CONCLUSION OF LAW

A clothing allowance for the year 2008 for a low back disorder is warranted. 38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. §§ 3.151a, 3.810 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See, also, the Court's decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

Regarding the claim of entitlement to a clothing allowance for the year 2008, to the extent that the action taken below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required.

II.  Laws and Regulations

In pertinent part, eligibility for a clothing allowance is established when the Chief Medical Director or designee certifies that because of service connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing.  38 U.S.C.A. § 1162(a) (West 2002); 38 C.F.R. § 3.810(a)(2) (2010).  Effective August 1, 1972, the initial lump-sum clothing allowance was due and payable for Veterans meeting the eligibility requirements as of that date. Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter (August 1), both as to the initial claims and recurring payments under previously established entitlement. 38 C.F.R. § 3.810(b) (2010).

Except as provided in paragraph (c)(2) of this section, the application for clothing allowance must be filed within one year of the anniversary date (August 1) for which entitlement is initially established; otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date and terminate on July 31 of the following year.  38 C.F.R. § 3.810(c)(1) (2010).

III.  Merits Analysis

The Veteran contends that he is entitled to a clothing allowance for the year 2008 because of a back brace prescribed for his service-connected low back disability.  

The evidence of record reflects that by a September 1994 rating action, the RO granted service connection for a low back disability.  The Veteran was informed of the RO's decision that same month.  
On VA Form 21-4138, Statement in Support of Claim, dated May 29, 2008, the Veteran requested, in part, "clothing maintenance allowance because of the back brace I'm wearing."  This statement was accompanied with a letter from the Veteran's representative, dated May 30, 2008, wherein it was specifically indicated that the Veteran was requesting entitlement for a "clothing allowance evaluation on his rigid back brace due to surgery on May 14, 2008."  On November 14, 2008, the VAMC in Omaha, Nebraska received VA Form 10-8678, Application For Annual Clothing Allowance (Under 38 U. S. C. 1162).  (See Statement of the Case, issued in June 2009).  

Here, by a December 2008 administrative action, the VAMC in Omaha, Nebraska denied the Veteran's claim for a clothing allowance for 2008 because he had not received a qualifying item (i.e., back brace) prior to August 1, 2007 in accordance with 38 C.F.R. § 3.810.  (See December 2008 administrative letter from the VAMC to the Veteran).  

In a March 2009 letter, the Chief of Prosthetics at the VAMC in Omaha, Nebraska reported that the Veteran had been provided a qualifying appliance (i.e., back brace) in May 2008 that had a tendency to wear out his clothing.  

The Board finds that the evidence above supports the claim and it will be granted. 
The record clearly reflects that on May 29, 2008, the Veteran submitted a statement, wherein he requested a "clothing maintenance allowance" because of a back brace that he had been prescribed for his service-connected low back disability.  Although the Veteran's statement did not include VA Form 10-8678, Application For Annual Clothing Allowance, it clearly identified the benefit sought and provided enough information to constitute an informal claim.  See 38 C.F.R. § 3.155(a)(2010).  As noted above, it was accompanied with a letter from the Veteran's representative, dated May 30, 2008, wherein it was specifically indicated that the Veteran was requesting entitlement for a "clothing allowance evaluation on his rigid back brace due to surgery on May 14, 2008."  The VAMC received VA Form 10-8678 on November 14, 2008, which pursuant to 38 C.F.R. § 3.155, will be accepted as filed on the date of the informal claim (i.e., May 29, 2008).  Thus, the Board finds that the Veteran had filed an informal claim for a 2008 annual clothing allowance on May 29, 2008.  This application was timely filed for the year 2008, that is, prior to August 1, 2008.  See 38 C.F.R. § 3.810(b).  Thus, the Board grants a clothing allowance for the year 2008.


ORDER

A clothing allowance for the year 2008 is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


